Citation Nr: 0009995	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  92-17 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date, earlier than March 21, 
1989, for the award of service connection for psychiatric 
disability, diagnosed as paranoid schizophrenia.

2.  Entitlement to a rating in excess of 10 percent for 
psychiatric disability, diagnosed as paranoid schizophrenia, 
from March 21, 1989 to July 1, 1992.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel



INTRODUCTION

The veteran had active military service from August to 
November 1976.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Waco Regional Office (RO) May 1991 rating decision which 
implemented a November 1990 Board decision granting service 
connection for chronic psychiatric disability diagnosed as 
schizophrenia and assigned it a noncompensable rating, 
effective March 21, 1989.  

In July 1994, the matter of entitlement to a compensable 
rating for the service-connected psychiatric disability was 
remanded to the RO for additional development of the 
evidence.  By rating decision in February 1996, the RO 
increased the rating of the service-connected psychiatric 
disability from 0 to 10 percent, effective in November 1990, 
and to 100 percent, effective November 25, 1992; by rating 
decision in October 1999, the RO determined that the February 
1996 rating decision was clearly and unmistakably erroneous 
in that the effective date for 10 percent rating for 
schizophrenia should have been March 21, 1989, the effective 
date of the award of service connection therefor, and the 
effective date for 100 percent rating should have been July 
1, 1992, the earliest date it was factually ascertainable 
that such rating was warranted (where the evidence 
establishes clear and unmistakable error, the prior decision 
will be reversed or amended, and a decision which constitutes 
a reversal of a prior decision on the grounds of clear and 
unmistakable error has the same effect as if the corrected 
decision had been made on the date of the reversed decision).  
38 U.S.C.A. § 7105 (West 1991).  

Although the RO indicated, in the February 1996 rating 
decision, that the veteran's appeal with regard to the issue 
of an increased rating for psychiatric disability was 
resolved in view of assignment of the maximum available 
schedular rating therefor, the February 1996 favorable action 
by the RO did not in fact represent a grant of the maximum 
available benefit.  Specifically, the February 1996 RO rating 
decision awarding a higher rating (but less than the maximum 
available benefit) for the period March 21, 1989 to July 1, 
1992, does not abrogate the pending appeal.  AB v. Brown, 
6 Vet. App. 35, 38 (1993).  Thus, proper adjudication of the 
claim for increased rating for psychiatric disability 
requires an analysis of the disability rating assigned during 
the aforementioned period, as listed on the title page above.


FINDINGS OF FACT

1.  The veteran was separated from active military service in 
November 1976.

2.  His original claim of service connection for "mental 
illness" was received by the RO on March 21, 1989.  

3.  By rating decision in May 1991 (implementing November 
1990 Board decision which granted service connection for 
psychiatric disability) the RO awarded service connection 
therefor, effective March 21, 1989, the date of receipt of 
the claim, assigning it a noncompensable rating.

4.  By February 1996 and October 1999 RO rating decisions, 
his service-connected psychiatric disability has been rated 
10 percent from March 21, 1989, the effective date of the 
award of service connection, and 100 percent from July 1, 
1992.

5.  It is factually ascertainable from the medical evidence 
of record that his service-connected psychiatric disability 
has been productive of total social and industrial 
inadaptability since March 21, 1989.


CONCLUSIONS OF LAW

1.  The criteria for an effective date, earlier than March 
21, 1989, for the award of service connection for chronic 
psychiatric disability have not been met.  38 U.S.C.A. 
§§ 5107, 5110 (West 1991); 38 C.F.R. §§ 3.400 (1999).

2.  Resolving the benefit of the doubt in the veteran's 
favor, the schedular criteria for a 100 percent rating for 
chronic psychiatric disability have been met, effective March 
21, 1989, the date of the award of service connection 
therefor.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.132, 
Diagnostic Code 9203 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Earlier effective date claim:

Review of the record indicates that the veteran's claim is 
well grounded.  38 U.S.C.A. § 5107(a).  VA, therefore, has a 
duty to assist him in the development of facts pertinent to 
his claim.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 81-82 (1990).  In this regard, the Board 
notes that all available pertinent records have been obtained 
and associated with the claims folder.  On review of such 
material, the Board is satisfied that the veteran has been 
adequately assisted in the development of his claim, and that 
there are no outstanding pertinent records which the RO has 
not obtained or attempted to obtain.

Unless otherwise provided, the effective date of an award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400.  An effective date 
from the day following the date of separation from service or 
the date entitlement arose is authorized if the claim is 
received within one year of separation from service, 
otherwise the date of receipt of claim, or date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(b)(1); 
38 C.F.R. § 3.400(b)(2).

A report of examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits if the report relates to a 
disability which may establish entitlement.  38 C.F.R. 
§ 3.157(a) (1999).  This may be done once a formal claim for 
compensation or pension has been allowed or a formal claim 
for compensation disallowed for the reason that the service-
connected disability is not compensable in degree.  38 C.F.R. 
§ 3.157(b) (1999).  Under some circumstances, the date of VA 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of an informal claim for increased benefits 
or an informal claim to reopen.  38 C.F.R. § 3.157(b)(1) 
(1999).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris, may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
On receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155 (1999).

A claim by a veteran for compensation may be considered to be 
a claim for pension, and a claim by a veteran for pension may 
be considered to be a claim for compensation; the greater 
benefit will be awarded unless the veteran specifically 
elects the lesser benefit.  38 C.F.R. § 3.151(a) (1999).

The veteran was separated from military service in November 
1976, following about 3 months of active duty.  

In April 1981, the veteran filed a claim of service 
connection for residuals of head injury and eye disability.  
The claim was denied by rating decision in February 1986 and 
was not appealed in a timely fashion (earlier in February 
1986, the RO received private medical records from August 
1982 to January 1986, documenting his psychiatric treatment 
and showing that he had psychiatric symptoms since September 
1977).  

In July 1986, the veteran filed a statement in support of 
claim (VA Form 21-4138) specifically requesting a VA 
nonservice-connected disability pension, indicating that his 
health was poor and that he was unable to obtain "any type 
of gainful employment."  Included with the claim was a July 
1986 private medical statement, including diagnoses of 
schizophrenia and schizotypal personality disorder.

In July 1986, the RO notified the veteran that he did not 
have the requisite wartime service for which he could be 
awarded disability pension benefits.

In May 1988, the veteran mailed an inquiry to the RO, 
requesting information about any benefits to which he may be 
entitled on account of any service-connected and nonservice-
connected disabilities he may have; he indicated he was a 
patient at "MHMR," that his health was poor, and that he 
was unable to obtain gainful employment.

In June 1988, he was advised by the RO that the record did 
not show him to have any service-connected disabilities, and 
that he did not have qualifying wartime service for which he 
could be awarded VA nonservice-connected pension benefits.  

The veteran initially filed a claim of service connection for 
"mental illness" on March 21, 1989.  With the claim, he 
enclosed VA and private medical records from March 1982 to 
July 1986 (and records from the Social Security 
Administration from May 1987 to December 1988), documenting 
treatment for psychiatric disability, manifested by symptoms 
including auditory hallucinations, confusion, and sleep 
disturbance.  

Medical records from Austin State Hospital from September 
1977 to July 1982 were received by the RO in July 1989.  Such 
records document treatment associated with the veteran's 
psychiatric disability, diagnosed as paranoid schizophrenia.  

By Board decision in November 1990, service connection was 
granted for the veteran's chronic psychiatric disability, 
diagnosed as schizophrenia.  By May 1991 rating decision, the 
RO implemented the aforementioned November 1990 Board 
decision and assigned a noncompensable rating for paranoid 
schizophrenia, effective March 21, 1989, the date of receipt 
of his service connection claim, based on an April 1991 VA 
psychiatric examination report.  

The pertinent evidence before the Board, as discussed above, 
clearly shows that the veteran was separated from active 
service in November 1976, more than 12 years prior to the 
filing of his claim of service connection for psychiatric 
disability in March 1989.  Although he previously filed a 
claim for VA compensation (for a head and eye condition) a 
claim for pension, and in May 1988 inquired about the 
availability of any service-connected and nonservice-
connected benefits which may be due him, no communication 
from him, earlier than that received in March 1989, may be 
construed as a claim of service connection for psychiatric 
disability.  See 38 C.F.R. § 3.155.  Although medical records 
documenting psychiatric treatment as early as 1977 were of 
record prior to March 21, 1989 and were received in 
conjunction with previous claims, as discussed above, a claim 
of service connection for psychiatric disability had never 
been established or disallowed prior to the filing of the 
claim in March 1989.  Thus, medical records documenting 
psychiatric treatment from 1977, of record prior to March 
1989, could only constitute an informal claim under 38 C.F.R. 
§ 3.155 by application of the provisions of 38 C.F.R. 
§ 3.157, as indicated above.  It is clear, however, that 
38 C.F.R. § 3.157 applies only as to what is accepted as an 
informal claim for increased compensation once a formal claim 
therefor has been allowed, or as an informal claim to reopen 
once a formal claim for VA disability compensation has been 
disallowed.

As indicated above, a claim for pension may be considered to 
constitute a claim for compensation.  See 38 C.F.R. 
§ 3.151(a).  In this case, however, the Board finds that the 
veteran's July 1986 claim for nonservice-connected pension 
benefits may not be construed as a claim of service 
connection for chronic psychiatric disability.  He 
specifically identified the benefit he sought as entitlement 
to nonservice-connected pension benefits (38 C.F.R. 
§ 3.155(a)), and he did not suggest that he had any 
disability or impairment related to his active service 
period.  Although his July 1986 claim for nonservice-
connected pension benefits was accompanied by private medical 
record diagnosing schizophrenia, schizotypal personality 
disorder, and polysubstance abuse, the examining physician 
did not suggest that any such impairment may be related to 
active service; at the time of the veteran's July 1986 claim 
for nonservice-connected pension, the record included medical 
evidence showing psychiatric impairment (dated from August 
1982 to January 1986 and submitted in February 1986).  
Collectively, such evidence did not suggest that he had 
psychiatric disability or impairment of service origin and, 
for the first time in March 1989, he identified the benefit 
sought as entitlement to service connection for "mental 
illness."  See Stewart v. Brown, 10 Vet. App. 15 (1997) (VA 
is not automatically required to treat every claim for 
disability compensation as also being a claim for nonservice-
connected pension benefits or vice versa).  

Consequently, under the applicable provisions discussed 
above, the veteran is not entitled to an effective date 
relative to the grant of service connection for psychiatric 
disability prior to March 21, 1989, the date of receipt of 
his claim, notwithstanding his contention that his 
psychiatric disability related back to active service.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2).  

In view of the foregoing, it is clear that the veteran has 
been awarded the earliest effective date provided by law.  As 
the applicable law and regulations are clear as to the issue 
at hand, the Board concludes that the veteran's claim for an 
earlier effective date for service connection for psychiatric 
disability must be denied.

The Board notes that the veteran and his representative 
contended that the RO committed error by failing to award 
service connection for chronic psychiatric disability, 
effective from the day following his service separation (it 
is also noted that the RO issued a rating decision in April 
1997, finding that the May 1991 rating decision was not 
clearly and unmistakably erroneous in awarding service 
connection for schizophrenia effective March 21, 1989).

The U.S. Court of Appeals for Veterans Claims (the Court) has 
held that for there to be a valid claim of clear and 
unmistakable error (CUE), there must have been an error in 
the prior adjudication of the claim.  Either the correct 
facts, as they were known at the time, were not before the 
adjudicator or the legal provisions effective at the time 
were improperly applied; a mere difference of opinion in the 
outcome of the adjudication does not provide a basis to find 
VA committed administrative error during the adjudication 
process.  Thompson v. Derwinski, 1 Vet. App. 251, 253-254 
(1991); Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991); Robie v. Derwinski, 1 Vet. App. 612, 614-615 (1991).  
See also Damrel v. Brown, 6 Vet. App. 242, 245 (1994); 
Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).

To assert a valid claim of CUE, the veteran must assert more 
than a disagreement as to how the facts were weighed or 
evaluated; he must, with some degree of specificity, identify 
the alleged error and provide persuasive reasons why the 
result would have been different but for the alleged error.  
The mere assertion of clear and unmistakable error is not 
sufficient to reasonably raise the issue.  See Russell v. 
Principi, 3 Vet. App. 310 (1992); Fugo v. Brown, 6 Vet. 
App. 40 (1993), en banc review denied, Fugo v. Brown, 6 Vet. 
App. 162 (1994).

In Luallen v. Brown, 8 Vet. App. 92 (1995), the Court 
reiterated that a valid claim of CUE must show that either 
the correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or that the 
statutory or regulatory provisions extant at the time were 
incorrectly applied.  More than a contention as to how the 
facts were weighted or evaluated, in short, must be asserted 
to establish a viable CUE claim.  See 38 C.F.R. § 3.105.

In this case, the veteran has generally alleged error by the 
RO in the May 1991 rating decision, awarding service 
connection for chronic psychiatric disability effective on 
the date the service connection claim was received, March 21, 
1989.  However, he has not alleged any specific error, nor 
has he provided persuasive reasons why the result would have 
been different, but for the alleged error.  Therefore, the 
veteran has not made a valid claim of CUE in the RO May 1991 
decision.

Increased rating claim:

The Board finds that the veteran's increased rating claim is 
well grounded, Murphy v. Derwinski, 1 Vet. App. 78 (1990), as 
it stems from the rating initially assigned by the RO in May 
1991 following the November 1990 grant of service connection 
for psychiatric disability by the Board.  Shipwash v. Brown, 
8 Vet. App. 218 (1995).  Once determined that a claim is well 
grounded, VA has a duty to assist in the development of 
evidence pertinent to the claim.  38 U.S.C.A. § 5107(a).  
Pertinent clinical data have been associated with the file, 
including current data sufficient to address the merits of 
the claim; thus, the duty to assist has been satisfied in 
this case.  

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1 (1999); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed 
in appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim, 
as opposed to a new claim for increase.  Fenderson v. West, 
12 Vet. App. 119 (1999).

On the other hand, where entitlement to compensation has 
already been established, a veteran's disagreement with an 
assigned rating is a new claim for increase, based on facts 
different from a prior final claim.  Suttmann v. Brown, 
5 Vet. App. 127, 136 (1993); Proscelle v. Derwinski, 2 Vet. 
App. 629, 631-32 (1992) (in a claim for increased rating, 
appellant claims the disability has increased in severity 
since a prior final decision).  In such claims, the present 
level of disability is of primary concern; although a review 
of the recorded history of a disability is required to make a 
more accurate evaluation, past medical reports do not have 
precedence over current findings.  38 C.F.R. § 4.2 (1999); 
Francisco v. Brown, 7 Vet. App. 55 (1994).

As the veteran noted disagreement with the initial rating 
assigned his psychiatric disability in May 1991 and perfected 
his appeal as to that issue, propriety of the rating from 
effective date of the award through to final resolution of 
the issue is currently before the Board.  Grantham, 
114 F.3d 1156; Fenderson, 12 Vet. App. 119.  Separate 
disability ratings may be assigned for separate periods of 
time based on the facts found, a practice known as "staged" 
ratings.  Id. at 126.  In this case, 100 percent rating for 
the service-connected psychiatric disability (representing 
the maximum available rating) has been in effect since July 
1, 1992; prior thereto, it was evaluated 10 percent 
disabling.  Accordingly, the Board must determine whether the 
evidence establishes entitlement to a rating in excess of 10 
percent for the period March 21, 1989 (the effective date of 
the award of service connection for the disability) to July 
1, 1992 (the date on which the maximum available rating 
became effective).

Service connection for psychiatric disability, diagnosed as 
schizophrenia, was granted by a Board decision in November 
1990, finding that the disability was incurred during the 
veteran's active service.  By rating decision in May 1991, 
the RO implemented the aforementioned Board decision, 
assigning a noncompensable rating, effective March 21, 1989.  

Thereafter, by RO rating decision in February 1996, the 
evaluation of the service-connected psychiatric disability 
was increased from 0 to 10 percent, effective in November 
1990, and to 100 percent effective in November 1992.  By a 
rating decision in October 1999, the RO determined that the 
February 1996 rating decision was clearly and unmistakably 
erroneous in that the effective date for 10 percent rating of 
schizophrenia should have been March 21, 1989, the effective 
date of the award of service connection therefor, and the 
effective date for 100 percent rating should have been July 
1, 1992.  

VA and private medical records from September 1977 to July 
1986 document intermittent inpatient and outpatient treatment 
associated with numerous psychiatric and psychological 
symptoms, shown to periodically fluctuate in severity and 
persistence.

On VA psychiatric examination in April 1991, the veteran 
reported a long history of psychiatric symptoms requiring 
inpatient and outpatient treatment and the use of medication.  
He indicated that he experienced auditory hallucinations and 
noted that some days he did fine and other days he felt like 
not doing anything; reportedly, he had no close friends.  On 
examination, he was alert but evasive, his mood was calm, 
affect was appropriate, and memory was intact, but 
understanding of abstract concepts was poor; he denied 
suicidal or homicidal ideations.  The examiner opined that 
there was no evidence of a major psychiatric disorder at the 
time of the examination, and that the veteran impressed him 
as trying to make up the symptoms of hallucinations and 
unusual thinking.  He observed that the veteran was taking 
prescription medication (Prolixin) that was typically given 
to patients with severe psychiatric problems.  Paranoid 
schizophrenia, not seen in the current interview, alcohol 
dependence in remission, and antisocial personality disorder 
were diagnosed.  The examiner indicated that the claims file 
was not available for review in conjunction with the 
examination and suggested that another examination be 
performed when the claims file became available.

VA clinical records from January to May 1991 show that the 
veteran was dispensed his prescription medication (Prolixin).

Medical records from Fayette Memorial Hospital emergency room 
in October 1991 document treatment associated with suicidal 
and homicidal ideation and nervousness, and show that the 
veteran was treated with Prolixin.

An October 1991 letter from the Texas Department of Mental 
Health and Mental Retardation shows that the veteran received 
psychiatric treatment since 1977.  It was noted that he was 
doing "very well" in the past several years as he was 
taking Prolixin.  Although he was noted to have functioned 
"reasonably well," he was determined to be too disabled 
from his mental illness to be able to hold down a job.  He 
was diagnosed with dysthymic disorder, alcohol abuse in 
remission, and schizotypal personality disorder; Global 
Assessment of Functioning (GAF) score of 70 was assigned.  

Psychiatric examination report from R. Jimenez, M.D., dated 
in July 1992, reveals that the veteran's psychiatric 
disability was treated with Prolixin, but the veteran 
indicated that he often did not take that medication as it 
made him feel very confused, depressed, and "down."  On 
examination, paranoid schizophrenia in partial remission, 
mixed personality with schizotypal, passive-dependent, and 
passive-aggressive features, were diagnosed, and GAF score of 
50 was assigned.  The examiner indicated that the veteran was 
considered "totally disabled" and had a great deal of 
difficulty relating adequately to people.  He believed that 
the veteran would have a great deal of difficulty maintaining 
any emotional stability in a work setting, would find it hard 
to adequately relate to people at work, particularly to 
persons in authority positions, was not considered reliable, 
could easily misunderstand instructions, and would find it 
hard to function in a supervised setting or a sheltered 
workshop due to his extensive paranoid ideation.  

As noted above, the veteran's service-connected psychiatric 
disability has been rated 100 percent disabling, effective 
July 1, 1992, based on the above-identified July 1992 
psychiatric examination report from Dr. Jimenez.  Medical 
records subsequent to July 1992, particularly including a May 
1995 letter from E. Gonzalez, M.D., show that the veteran 
continues to be totally disabled by reason of his psychiatric 
disability.

The veteran's service-connected psychiatric disability, 
diagnosed as schizophrenia, has been rated, since March 21, 
1989, under 38 C.F.R. § 4.132, Diagnostic Code 9203, paranoid 
schizophrenia.  During the period subject to this review, it 
was rated 10 percent disabling, based on evidence of mild 
impairment of social and industrial adaptability.  Since July 
1, 1992, it has been rated 100 percent, based on evidence of 
active psychotic manifestations of such severity, depth, 
persistence, or bizarreness as to produce total social and 
industrial inadaptability.  

Under Diagnostic Code 9203, a 30 percent evaluation is 
warranted where the evidence shows definite impairment of 
social and industrial adaptability.  A 50 percent rating will 
be assigned where the evidence shows considerable impairment 
of social and industrial adaptability.  Where the 
symptomatology is lesser than for 100 percent rating, 
identified above, but is productive of severe impairment 
social and industrial adaptability, a 70 percent rating will 
be assigned.

Based on the entirety of the pertinent record, as discussed 
above, the Board is of the opinion that it is factually 
ascertainable that the severity of the symptomatology 
associated with the veteran's service-connected psychiatric 
disability met the rating criteria for a 100 percent rating 
under Code 9203 from March 21, 1989, the date of the award of 
service connection therefor.  In particular, the entirety of 
the evidence documents frequent psychiatric treatment, and 
there is no indication that the severity of impairment from 
the veteran's schizophrenia was lesser between March 1989 and 
July 1992 than it has been since July 1992.  Although the 
April 1991 VA psychiatric examination report suggests that 
the severity of impairment from the psychiatric disability 
was significantly less than required 100 percent evaluation, 
and the veteran impressed the examiner as trying to make up 
at least some of his symptoms, the examiner clearly stated 
that the claims file was not available for his review in 
conjunction with the examination; he suggested that another 
examination be performed in conjunction with a review of the 
claims file so that the disability picture associated with 
the disability could be adequately addressed.  However, 
another VA psychiatric examination had not been performed as 
recommended.  

On VA psychiatric examination in April 1991, the examiner 
indicated that the veteran was taking strong prescription 
medication (Prolixin) used by patients with severe 
psychiatric problems; VA clinical records in 1991, as 
discussed above, show that he was prescribed Prolixin; that 
he regularly used Prolixin is also supported by private 
medical records, discussed above.  The Board notes that the 
veteran indicated on psychiatric examination by Dr. Jimenez 
in July 1992, that he often did not take the prescribed 
Prolixin because it made him feel depressed, confused, and 
"down."  Nevertheless, the entirety of the record does not 
suggest that he regularly or routinely avoided taking his 
medication; thus, he may have been under the influence of 
that medication when he was examined by VA in April 1991.  
Moreover, Dr. Jimenez indicated in July 1992, that the 
veteran was totally disabled by his psychiatric illness 
(based on which evidence the RO assigned him a 100 percent 
rating, effective from the date of Dr. Jimenez's examination 
report); the presence of total disability prior to July 1, 
1992, consistent with the rating criteria for a 100 percent 
rating under Code 9203 discussed above, is supported by 
private medical records in October 1991.  Such records show 
that he received emergency room treatment due to psychiatric 
disability in October 1991, and that he was determined too 
disabled from mental illness to hold down a job despite the 
fact that he was doing "very well" on Prolixin.  The 
opinion that he was doing well on Prolixin is supported by 
the high GAF scores assigned in October 1991 and July 1992, 
yet, the examiners consistently stated that he was 
nevertheless totally disabled.  Accordingly, resolving the 
benefit of the doubt in the veteran's favor, the Board 
believes that the rating criteria for a 100 percent rating 
under Code 9203 have been met effective from the date of the 
award of service connection for chronic psychiatric 
disability.


ORDER

An effective date, earlier than March 21, 1989, for an award 
of service connection for chronic psychiatric disability, 
diagnosed as schizophrenia, is denied.

A 100 percent rating for psychiatric disability, diagnosed as 
schizophrenia, effective March 21, 1989 is granted, subject 
to the law and regulations governing the payment of monetary 
benefits.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

